Justice NIGRO,
Dissenting.
As I disagree with the majority that a martial arts facility is not a health club for purposes of the Health Club Act, I must respectfully dissent.
The Act defines a health club as:
A person, firm, corporation, organization, club or association engaged in the sale of memberships in a health spa, racquet club, figure salon, weight reduction center or other physical culture service enterprise offering facilities for the preservation, maintenance, encouragement or development of physical fitness err physical well-being.
73 P.S. § 2162 (emphasis added).
This definition plainly includes martial arts centers, which clearly are, at least in my view, “physical culture service enterprise[s] offering facilities for the preservation, maintenance, encouragement or development of physical fitness or well-being.” While the majority essentially finds that karate does not preserve, maintain, encourage, or develop physical fitness or well-being, such a position completely conflicts with my understanding of what karate entails. The art of karate, as even Appellees noted in their advertisements, is a physical activity that builds and tones muscle and increases cardiovascular fitness. That said, I have trouble reaching the conclusion that Appellees are not, at a minimum, physical culture service enterprises engaged in encouraging physical well-being.
Thus, unlike the majority, I agree with the Commonwealth that martial arts centers, such as Appellees, squarely fit within the Health Club Act’s definition of a health club and therefore, that Appellees are required to comply with the Health Club Act.